

116 HR 6214 IH: To amend title XVIII of the Social Security Act to provide for coverage of testing for COVID–19 at no cost sharing under the Medicare Advantage program.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6214IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Kind (for himself, Mrs. Trahan, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage of testing for COVID–19 at no cost sharing under the Medicare Advantage program.1.Coverage of testing for COVID–19 at no cost sharing under the Medicare Advantage program(a)In generalSection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended—(1)in clause (iv)—(A)by redesignating subclause (IV) as subclause (VI); and(B)by inserting after subclause (III) the following new subclauses:(IV)In vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) administered during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) beginning on or after the date of the enactment of clause (vi) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 that are approved, cleared, or authorized under section 510(k), 513, 515 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such in vitro diagnostic products.(V)Specified COVID–19 testing-related services (as described in section 1833(cc)(1)) for which payment would be payable under a specified outpatient payment provision described in section 1833(cc)(2).;(2)in clause (v), by inserting , other than subclauses (IV) and (V) of such clause, after clause (iv); and(3)by adding at the end the following new clause:(vi)Prohibition of application of certain requirements for COVID–19 testingIn the case of a product or service described in subclause (IV) or (V), respectively, of clause (iv) that is administered or furnished during any portion of the emergency period described in such subclause beginning on or after the date of the enactment of this clause, an MA plan may not impose any prior authorization or other utilization management requirements with respect to the coverage of such a product or service under such plan..(b)ImplementationThe Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.